Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
The application contains claims 1-20 directed to the following patentably distinct species:
1.    The method in the embodiment of figures 2A-2G for forming the intermediate product 200 having a stack structure with semiconductor channels with "bent" structures.
2.    The method in the embodiment of figures 3A, 3C, 3E, 3G and 3I for forming memory device 103.
3.    The method in the embodiment of figures 3B, 3D, 3F, 3H and 3J for forming memory device 104.
4.    The method in the embodiment of figures 4A, 4B, 4D and 4F for forming memory device 101.
5.    The method in the embodiment of figures 4A, 4C, 4E and 4G for forming memory device 102.
6.    The method in the embodiment of figures 5A-5D, 5E and 5I having a "gate first" method to form memory device 105, which has an air gap in a gate-to-gate dielectric layer. 
7.    The method in the embodiment of figures 5A-5D, 5F and 5J having a "gate first" method to form a memory device without an air gap in a gate-to-gate dielectric layer. 
8.    The method in the embodiment of figures 6A, 6B, 6D, 6F and 6H having the fabrication process to form memory device 104 wherein a gate-to-gate dielectric layer from an entirety of each of the plurality of first layers. 
9.    The method in the embodiment of figures 6A, 6C, 6E, 6G and 6I having the fabrication process to form memory device 106 wherein a gate-to-gate dielectric layer from a portion of each of the plurality of first layers.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a)    the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(b)    the species or groupings of patentably indistinct species have a separate status in the art due to their recognized divergent subject matter; 
(c)    the species or groupings of patentably indistinct species have require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search queries).
(d) 	the prior art applicable to one invention may not be applicable to another invention; and/or
(e) 	the species or groupings of patentably indistinct species have may raise different non-prior art issues under 35 U.S.C. 112, first and second paragraphs.
In this case, for at least the reason that the examination and search of a plurality of separate and distinct inventions does create a serious burden on the examiner.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is (571)272-1660.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







O.N.								/ORI NADAV/
3/30/2022						Primary Examiner, Art Unit 2811